    Case 4:18-cv-02076-MWB-MA Document 23 Filed 04/27/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CARNIE MONTS,                                   No. 4:18-CV-02076

           Plaintiff,                           (Judge Brann)

     v.

CHAPLAIN ABBAS ADEKA,

          Defendant.

                                  ORDER

                              APRIL 27, 2021

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s action is DISMISSED WITHOUT PREJUDICE for
          failure to prosecute. The Court may reconsider its dismissal should
          Plaintiff provide his updated address within a reasonable time period.

    2.    Defendant’s state law counterclaim of assault and battery is
          DISMISSED WITHOUT PREJUDICE for lack of jurisdiction
          pursuant to 28 U.S.C. § 1367(c)(1).

    3.    The Clerk of Court is directed to CLOSE this case.




                                         BY THE COURT:


                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
